Opinion filed January 26, 2006 












 








 




Opinion filed January 26, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00404-CV 
 
                                                    __________
 
                                         LESLIE
LLOYD, Appellant
 
                                                             V.
 
                 JERRY
L. PHIFER AND BRENDA S. PHIFER, Appellees
 

 
                                         On
Appeal from the 118th District Court 
 
                                                         Howard County, Texas
 
                                                   Trial
Court Cause No. 43,929
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
Leslie Lloyd is
attempting to appeal from a judgment signed on October 3, 2005.  On December 16, 2005, Lloyd filed in this
court a notice of appeal stating that he did not receive notice of the judgment
until December 3, 2005.




On December 19,
2005, the clerk of this court wrote Lloyd and advised him that it appeared the
appeal was not timely perfected because the notice of appeal was filed
seventy-four days after the date the judgment was signed and not within the
required thirty days.  Tex. R. App. P. 26.1.  Lloyd was further advised that, in
order to extend the appellate timetable due to lack of notice of the judgment
under Tex. R. App. P. 4.2, Lloyd
must establish that the trial court has determined the date that he received
notice as required by Tex. R. Civ. P. 306a.  Lloyd was further directed to file the
required $125 filing fee and to respond within fifteen days showing grounds for
continuing this appeal.  There has been
no response to our letter of December 19.
Therefore, this
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
January 26, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.